When determining whether a particular dispute is arbitrable, a court must determine whether the dispute “falls within the *843scope of the arbitration agreement” (Maross Constr. v Central N.Y. Regional Transp. Auth., 66 NY2d 341, 345 [1985]), and whether the dispute “is one that may be submitted to arbitration without violation of any law or public policy” {id. at 346). Since the dispute over the entitlement of the respondents Robert Herbst, Esq., and Beldock Levine & Hoffman, LLP to an attorney’s fee in connection with the underlying personal injury action, falls within the scope of the broad arbitration clause contained in the contract at issue (see Matter of Nationwide Gen. Ins. Co. v Investors Ins. Co. of Am., 37 NY2d 91, 96 [1975]), and since no law or public policy precludes arbitration of that dispute (see Matter of Sprinzen [Nomberg], 46 NY2d 623, 630 [1979]), the Supreme Court properly concluded that the dispute was arbitrable.
The appellants’ remaining contentions are without merit. Mastro, J.P., Covello, Eng and Belen, JJ., concur. [See 15 Misc 3d 1125(A), 2007 NY Slip Op 50840(U).]